The plaintiff in error was convicted in the district court of Caddo county on a charge of manslaughter in the first degree, and was sentenced to serve a term of 10 years in the state penitentiary.
The judgment of conviction was rendered in March, 1929, and the appeal was lodged in this court in August, 1929. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted.
Where an appeal from a conviction for a felony is prosecuted to this court and no briefs in support of it are filed nor oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors and to ascertain if the the evidence reasonably supports the verdict and judgment. In this case, we have examined the record with care, and have read closely the testimony. We find no jurisdictional or fundamental errors, and find abundant evidence to sustain the verdict and judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.